DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “a” should be deleted before “at” in the 2nd line, and “shoot” should be replaced with “shooting” before “head” in the 10th line.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In a new paragraph to be added above TECHNICAL FIELD on page 1 of the applicants’ specification, reference to parent application 16/159,935 that has issued as U.S. Patent No. 11,192,173, as well as its foreign priority information, should be newly added.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the transient fluid flow" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 4 recites the limitation "the main local flow direction" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 7 recites the limitation "the main local flow direction" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 10 recites the limitation "the conduit" in the 9th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the conduit” with “the at least one conduit” to obtain proper antecedent basis with “at least one conduit” in the 6th line of claim 9.
Claim 10 recites the limitation "the conduit" in the 11th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the conduit” with “the at least one conduit” to obtain proper antecedent basis with “at least one conduit” in the 6th line of claim 9.
With regard to the 13th and 14th lines of claim 10, the limitation “shape and dimension or volume” is unclear, as it is indefinite as to which (one or two?) of the three features are required.  Should the limitation “shape and dimension or volume” in the 13th and 14th lines of claim 6 be changed to “shape, dimension, or volume”?
Claim 10 recites the limitation "the shot cylinder" in the 14th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the transient fluid flow" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 12 recites the limitation "the interdependencies" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 12 recites the limitation "the coupled cavity" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 12 recites the limitation "the transient process conditions" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 13 recites the limitation "the initial air mass" bridging the 4th and 5th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
Claim 13 recites the limitation "the different parts" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 13 recites the limitation "the loss" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 40 20 933 A1, of which a copy of the German document with a machine translation was provided with the Information Disclosure Statement dated January 16, 2019 in parent application 16/159,935.
Regarding independent claims 1 and 7, as well as claims 8, 9, and 16, DE ‘933 discloses a core shooting machine for producing sand cores by a process of shooting a core sand mixture into at least one cavity of a core box, as well as a method for controlling a core shooting machine (page 2 of machine translation; and Figure), in which the core shooting machine and method of its use comprise the following structural features and process steps (also refer to the annotated Figure of DE ‘933 below):
providing a source of compressed air (8) configured to be applied at an adjustable pressure (including an initial core shooting machine pressure) that is an adjustable process condition;
providing a shooting head (1) fluidically coupled to the source of compressed air (8) by at least one conduit (7), wherein the shooting head (1) is configured to contain an amount of a core sand mixture, resulting in a filling degree of the shooting head (1);
providing an electronically controlled shot valve (9) in the at least one conduit (7); and
providing a computing device (14) and computer-aided controller (11) associated (data connection) with the core shooting machine and being configured to be informed of several process conditions, including adjustable process conditions of the process.
DE ‘933 does not explicitly disclose a computing device having a stored simulation process for adjusting process conditions.
However, it would have been obvious to one of ordinary skill in the art to include a stored simulation process for adjusting process conditions, since DE ‘933 has a computing device that can easily incorporate any type of software, in order to further improve the simulation process.


    PNG
    media_image1.png
    678
    624
    media_image1.png
    Greyscale

Regarding claims 2-5, and although not explicitly disclosed by DE ’933, the computing device (14) and computer-aided controller (11) are capable of being configured to perform a simulation of the process to determine an improved or optimal value (via a mathematical-physical model and simplified representation of the process) for one or more adjustable process conditions in one or more process cycles, including flow direction of the sand core mixture and air.  In this instance, it would have been obvious to one of ordinary skill in the art to have any program (model) to run with the computing device, in order to obtain an improved process in terms of accuracy of the one or more adjustable process conditions and efficiency of the core shooting machine.
Regarding claim 6, DE ‘933 fails to explicitly teach the claimed computer program.  However, it would have been obvious to have a program for the combined processes of core shooting, numerical simulation, and adjusting of the one or more adjustable process conditions based on conditions of the core shooting machine at various time intervals of the core shooting process.
Regarding claim 10, DE ‘933 discloses one of the claimed process conditions, namely a length of opening time for the electronically controlled shot valve (9), is met.
Regarding claim 12 the core shooting machine of DE ‘933 can take into account interdependencies between the core shooting machine and a cavity (5) set by the model to compute according to the process conditions.
Regarding claims 11 and 13-15, DE ‘933 fails to explicitly teach incorporating of air (including an initial air mass of compressible and incompressible air) in the system.  However, such parameters would have been obvious to one of ordinary skill in the art, since air would be an element that is essential for the core shooting process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 11,192,173 (which issued from parent application 16/159,935) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 30, 2022